        Case 5:19-cv-00945-DAE Document 104 Filed 06/23/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LELAND MCRAE,                                  §
                                               §
                  Plaintiff,                   §                SA-19-CV-00945-DAE
                                               §
vs.                                            §
                                               §
AMERICAN PROTECTIONS PLANS                     §
LLC, JOHN AND/OR JANE DOES,                    §
DANIEL SOLANO, POALA LAWSON,                   §
JOHN GREER, LENNY SCHWARTZ,                    §
MIKE SHEA, STANLEY LOSEILLE,                   §
ALFREDO DEFFAUT, JASON ZOBLER,                 §
SCOTT KENNEDY, JOHN GREER,                     §
MATHEY PERRY, SALES TRAINEE                    §
02, JANE DOE, ALBERTO ZALDIVAR,                §
                                               §
                  Defendants.                  §

                                           ORDER

       Before the Court in the above-styled and numbered cause of action is Plaintiff’s Motion

to Disqualify Opposing Counsel for Conflict of Interest and to Stay Ruling on Defendant

Loseille’s Motion to Dismiss [#91]. On this day, the Court held a telephonic hearing on the

motion, at which Plaintiff and Defendants American Protection Plans, LLC (“APP”) and Stanely

Loseille appeared through counsel. Plaintiff asks the Court to disqualify Justin Kaplan, counsel

for APP and Loseille, arguing that a conflict of interest exists that prevents him from

representing both Defendants. According to Plaintiff, Loseille (a current employee of APP) will

be a witness at trial because he admitted in an affidavit filed in conjunction with his pending

motion to dismiss that he placed a call to the phone number identified as Plaintiff’s cell phone

number. The claims underlying this suit arise under the Telephone Consumer Protection Act and

allege unlawful telemarketing by APP and its employees to Plaintiff’s cell phone. According to

Plaintiff, this admission makes Loseille a necessary witness at trial, and it is possible that


                                               1
          Case 5:19-cv-00945-DAE Document 104 Filed 06/23/20 Page 2 of 3




Loseille will take a position that is adverse to APP in his trial testimony. The Court orally

denied the motion at the telephonic hearing for the following reasons.

         The party seeking to disqualify an attorney, here Plaintiff, bears the burden of proving

that disqualification is warranted. See Duncan v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

646 F.2d 1020, 1028 (5th Cir. Unit B June 1, 1981). Attorneys practicing in the Western District

of Texas are required to comply with the Texas Disciplinary Rules of Professional Conduct.

Loc. R. W.D. Tex. AT-7(a). The Court also considers the ABA Model Code of Professional

Responsibility and Model Rules of Professional Conduct in evaluating a potential

disqualification issue. See Horaist v. Doctor’s Hosp. of Opelousas, 255 F.3d 261, 266 (5th Cir.

2001).

         Rule 1.06(b) of the Texas Disciplinary Rules of Professional Conduct provides that a

lawyer shall not represent a person if the representation of that person “(1) involves a

substantially related matter in which that person’s interests are materially and directly adverse to

the interests of another client of the lawyer or the lawyer’s firm.” Plaintiff has not identified any

basis for the assertion that APP’s and Loseille’s interests are “materially and directly adverse,”

only that it could be possible in the future that their interests become adverse. This is not

sufficient to warrant disqualification of Defendants’ counsel at this time. Loseille was an

employee of APP when he placed the call at issue and remains employed by APP. There is no

allegation that he placed the call outside of the scope of his employment with APP. As Plaintiff

was unable to identify an actual, current conflict of interest based on Mr. Kaplan’s representation

of both APP and Loseille, the Court will deny the motion to disqualify. If an actual conflict

arises, Plaintiff may renew his motion.




                                                 2
        Case 5:19-cv-00945-DAE Document 104 Filed 06/23/20 Page 3 of 3




       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Disqualify Opposing

Counsel for Conflict of Interest and to Stay Ruling on Defendant Loseille’s Motion to Dismiss

[#91] is DENIED WITHOUT PREJUDICE.

       SIGNED this 23rd day of June, 2020.




                                          ELIZABETH S. ("BETSY") CHESTNEY
                                          UNITED STATES MAGISTRATE JUDGE




                                             3
